So 72D NID NW BR WwW pO we

BSS RP RPP RN NR NY He Be ew ew ew Dw LD LW LD 8
eta’ FP NF Se we AQ AaAE BHI S

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ROBERT SPAHR, Case No. 3:19-CV-0267-MMD-CLB
Plaintiff, ORDER
V.
PRISON Bre TOR ELY STATE
Defendants. /

 

Before the court is defendants’ motion for leave to file medical records under seal
in support their opposition to plaintiffs request for emergency injunction (ECF No. 18).

“Historically, courts have recognized a general right to inspect and copy public
records and documents, including judicial records and documents.” See Kamakana v.
City and County of Honolulu, 447 F.3d 11 72, 1178 (9th Cir. 2006) (internal quotation
marks and citation omitted). “Throughout our history, the open courtroom has been a
fundamental feature of the American judicial system. Basic principles have emerged to
guide judicial discretion respecting public access to judicial proceedings. These principles
apply as well to the determination of whether to permit access to information contained in
court documents because court records often provide important, sometimes the only,
bases or explanations for a court’s decision.” Oliner v. Kontrabecki, 745 F.3d 1024, 1025
(9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165,
1177 (6th Cir. 1983)).

Documents that have been traditionally kept secret, including grand jury transcripts
and warrant materials in a pre-indictment investigation, come within an exception to the
general right of public access. See Kamakana, 447 F.3d at 1178. Otherwise, “a strong

presumption in favor of access is the Starting point.” /d. (internal quotation marks and

 
So Oo SN DH AW BB WO NO

NY N KN NY NY DY DY DD RD ia ia ei ea a ea a
oN DN ON FR Ww NY KF OD OD BO WD DR UW BR WD BB KF CS

 

citation omitted). “The presumption of access is ‘based on the need for federal courts,
although independent—indeed, particularly because they are independent—to have a
measure of accountability and for the public to have confidence in the administration of
justice.” Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir.
2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting United States v. Amodeo
(Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad Co. v. U.S. Dist. Court-D.
Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

There are two possible standards a party must address when it seeks to file a
document under seal: the compelling reasons standard or the good cause standard. See
Center for Auto Safety, 809 F.3d at 1096-97. Under the compelling reasons standard, “a
court may seal records only when it finds ‘a compelling reason and articulate[s] the factual
basis for its ruling, without relying on hypothesis or conjecture.” /d. (quoting Kamakana,
447 F.3d at 1179). “The court must then ‘conscientiously balance[ ] the competing
interests of the public and the party who seeks to keep certain judicial records secret.” /d.
“What constitutes a ‘compelling reason’ is ‘best left to the sound discretion of the trial
court.” /d. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599 (1978)). “Examples
include when a court record might be used to ‘gratify private spite or promote public
scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business information that
might harm a litigant’s competitive standing.” /d. (quoting Nixon, 435 U.S. at 598-99).

Center for Auto Safety described the good cause standard, on the other hand, as
the exception to public access that had been applied to “sealed materials attached to a
discovery motion unrelated to the merits of a case.” /d. (citing Phillips ex rel. Estates of
Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213-14 (9th Cir. 2002)). “The ‘good cause
language comes from Rule 26(c)(1), which governs the issuance of protective orders in
the discovery process: ‘The court may, for good cause, issue an order to protect a party
or person from annoyance, embarrassment, oppression, or undue burden or expense.”

Id. (citing Fed. R. Civ. P. 26(c)).

 
Oo Fe YD DWN BR DH pO we

SBS SP RP PNR NR NR Ye Be ew ewe ew DW Ln LW LD 8
STAM FF YPN Fx Soe RQ AAR DHS

 

The Ninth Circuit has clarified that the key in determining which standard to apply
in assessing a motion for leave to file a document under seal is whether the documents
proposed for sealing accompany a motion that is “more than tangentially related to the
merits of a case.” Center for Auto Safety, 809 F.3d at 1101. If that is the case, the
compelling reasons standard is applied. If not, the good cause standard is applied.

Here, defendants seek to file exhibits under seal in connection with their opposition
to plaintiff's request for emergency injunction (ECF No. 17) which is unquestionably “more
than tangentially related to the merits of a case.” Therefore, the compelling reasons
standard applies.

This court, and others within the Ninth Circuit, have recognized that the need to
protect medical privacy qualifies as a “compelling reason” for sealing records. See, e.g,
San Ramon Regional Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1
(N.D. Cal. Jan. 10, 2011): Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793,
at* 1-2 (D. HI. Nov. 15, 2010): G. v. Hawaii, 2010 WL 267483, at *1-2 (D.HI. June 25,
2010); Wilkins v. Ahem, 2010 WL3755654 (N.D. Cal. Sept. 24, 2010); Lombardi v.
TriWest Healthcare Alliance Corp., 2009 WL 1212170, at * 1 (D.Ariz. May 4, 2009). This
is because a person's medical records contain sensitive and private information about
their health. While a plaintiff puts certain aspects of his medical condition at issue when
he files an action alleging deliberate indifference to a serious medical need under the
Eighth Amendment, that does not mean that the entirety of his medical records filed in
connection with a motion (which frequently contain records that pertain to unrelated
medical information) need be unnecessarily broadcast to the public. In other words, the
plaintiff's interest in keeping his sensitive health information confidential outweighs the
public’s need for direct access to the medical records.

Here, the referenced exhibits contain plaintiffs sensitive health information,
medical history, and treatment records. Balancing the need for the public’s access to

information regarding plaintiffs medical history, treatment, and condition against the need

 
So OB SID WNW BB w PO we

Se YR RP PRN NY ee ee ew ew we LD LL
eta ee PN FEF Se we RU AaeE BOSH Ss

 

to maintain the confidentiality of plaintiff

S$ medical records weighs in favor of sealing these

exhibits. Therefore, defendants’ motion to seal (ECF No. 18) is GRANTED.

IT IS SO ORDERED.
DATED: _UI/2w/LOlF

-

 

UN(TED STATES MAGISTRATE JUDGE

 
